Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 1 of 14 PageID #:
                                     4608
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 2 of 14 PageID #:
                                     4609
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 3 of 14 PageID #:
                                     4610
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 4 of 14 PageID #:
                                     4611
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 5 of 14 PageID #:
                                     4612
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 6 of 14 PageID #:
                                     4613
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 7 of 14 PageID #:
                                     4614
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 8 of 14 PageID #:
                                     4615
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 9 of 14 PageID #:
                                     4616
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 10 of 14 PageID #:
                                     4617
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 11 of 14 PageID #:
                                     4618
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 12 of 14 PageID #:
                                     4619
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 13 of 14 PageID #:
                                     4620
Case 1:17-cv-00052-IMK-MJA Document 123-11 Filed 07/29/19 Page 14 of 14 PageID #:
                                     4621
